Opinion issued July 16, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00378-CR
                            ———————————
                IN RE JOHN ANTHONY BUCHANAN, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

      Relator, John Anthony Buchanan, incarcerated and proceeding pro se, has

filed an application for a writ of habeas corpus, challenging the legality and

constitutionality of his January 20, 2019 arrest and confinement. He contends that

he is illegally restrained of his liberty by the Harris County Sheriff in violation of

the Fourth Amendment of the United States Constitution, the Texas Constitution,
and the Texas Code of Criminal Procedure. We dismiss the application for want of

jurisdiction.

      This Court does not have original habeas corpus jurisdiction in criminal

cases. In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—Houston [14th Dist.] 2016,

orig. proceeding). Pursuant to section 22.221(d) of the Texas Government Code, a

court of appeals “may issue a writ of habeas corpus when it appears that the

restraint of liberty is by virtue of an order, process, or commitment issued by a

court or judge because of the violation of an order, judgment, or decree previously

made, rendered, or entered by the court or judge in a civil case. TEX. GOV’T CODE

§ 22.221(d). In criminal matters, our habeas corpus jurisdiction is appellate only,

and we do not have original habeas corpus jurisdiction. See id.; Ex parte Denby,

627 S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.] 1981, orig. proceeding);

see, e.g., Ex parte Sampson, No. 12-17-00227-CR, 2017 WL 3225061, at *1 (Tex.

App.—Tyler July 31, 2017, orig. proceeding) (mem. op., not designated for

publication) (dismissing application seeking issuance of writ of habeas corpus,

contending relator was “falsely arrested and imprisoned”). Original jurisdiction to

grant a writ of habeas corpus in a criminal case is vested in the Court of Criminal

Appeals, the district courts, the county courts, or a judge of those courts. See TEX.

CODE CRIM. PROC. art. 11.05; In re Ayers, 515 S.W.3d at 356.




                                         2
      Accordingly, we dismiss the petition for want of jurisdiction. We dismiss all

pending motions as moot.1

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Hightower.

Do not publish. See TEX. R. APP. P. 47.2(b).




1
      The underlying case is State of Texas v. John Anthony Buchanan, cause number
      1618854, pending in the 179th District Court of Harris County, Texas, the
      Honorable Randy Roll presiding.
                                        3